DETAILED ACTION
Election/Restrictions
Applicant’s election of species I, Figs. 4-5, in the reply filed on 12/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2-4, 5-7, 8, 11, 13-15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species II, Figs. 6 and 7, there being no allowable generic or linking claim. 
	Figure 6 shows a second pipe connects between a through port of a T-fitting 62-1 and an input port of a first valve 64-2 and a third pipe section 60-8 connected between a T port of the T fitting 62-1 and the second type 36 of discharge ports (MNB) as in claims 2 and 11
	Figure 7 shows a second pipe section connected between a through port of the T fitting 62-1 and an input port of a first valve 64-2; a third pipe section connected between to between a T port of the T fitting 62-1 and an input port of a second valve (no numeral); a fourth pipe section 60-8 connecting an output port of the second valve to the second type 36 of discharge ports (MNB); and a fifth pipe section 60-7’ connecting an output of the first valve 64-2 to the first type 32 of discharge ports (bath jets) as in claims 5  and 13.
	Figures 6 and 7 show a three port divert valve 64-3’ as in claims 8 and 15. The three port divert valve 64-3’ are not in Figures 4 and 5 of species I.
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the first valve" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cunningham et al. (8,720,867).
Cunningham et al. disclose a reconfigurable water distribution system comprising: a single motorized pump 106 having an input connected to a suction port 102 of the bathing installation, and an output port delivering pressurized water; a pipe system connecting the outlet port of the pump to the two or more types of discharge ports 124 and 1102, the pipe system including one or more valves 120 to configure water paths between the two or more types of discharge ports to selectively direct the pressurized water to one or more of the types of discharge ports; wherein a first type of discharge ports is one or more bath jets 1202, and wherein when setting the one or more valves to direct pressurized water to the first type of discharge ports, a bath jetting function is performed; wherein a second type of discharge ports is one or more small jets 124, and wherein when water is directed to the second type of discharge ports, a micro bubble jet function is performed; and wherein the water distribution system selectively enables the bathing installation to perform at least two different functions using a single pump 106.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham et al. (8,720,867) in view of Manchiraju (2018/0192829).
Regarding claims 9, 16 and 17, Cunningham et al. disclose a water distribution system for a bathtub 200  comprising a single motorized pump 106 having an input connected to a suction port 102 of the tub, and an output port delivering pressurized water; a pipe system connecting the pump output port to the one or more bath jets 1202 (Figs. 21 and 23) and the one or more small jets 124 (Fig. 23), the pipe system including one or more valves 120 to configure water paths between-4- 4878-6110-3622v12905975-000016 12/16/2021the pump 106, the one or more bath jets 1202 and the one or more small jets 124 to selectively direct the pressurized water to both or either the one or more bath jets 1202 and the one or more small jets 124 to perform a whirlpool function and/or a microbubble function.
	Cunningham et al. does not specifically disclose the bathtub 200 being a walk-in bathtub. Cunningham et al disclose various types of bathtub being used with a microbubble therapy system (col. 4, lines 55+). Attention is directed to Manchiraju which teaches a walk-in bathtub 100 comprising a drain port 114a, bath jets 144 fitted in the walls of the bathtub to provide a whirlpool function and a seat 151. Therefore, it would have been obvious to one of skill in the art employ a walk-in bathtub as taught the teaching of Manchiraju with Cunningham et al water distribution system for allowing easy ingress into and egress from a bathtub.
	Regarding claim 12, a first valve 120 is an open/close valve controllable to a closed position blocking water flow to the one or more bath jets or an open position allowing water flow to the one or more bath jets.
	Regarding claim 10, Cunningham et al. does not disclose one or more valves are electrically controllable by a controller or user interface panel. Attention is directed to Manchiraju which teaches a walk-in bathtub comprising a controller 160 for electrically .
Claims 1, 9, 10, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Manchiraju (2018/0192829) in views of Cunningham et al. (8,720,867) and Hatley (2015/0366752).
	Manchiraju discloses a reconfigurable water distribution system for a walk-in tub bath comprising a single motorized pump 147 having an input connected to a suction port 146 of the bathing installation, and an output port delivering pressurized water; a pipe system connecting the outlet port of the pump to the two or more types of discharge ports 144 (Figs. 9 and 20), the pipe system including a controller 160 configured to control water paths between the two or more types of discharge ports 144 to selectively direct the pressurized water to one or more of the types of discharge ports; wherein a first type of discharge ports is one or more bath jets 144 (bigger ones, Figs. 9 and 10), and wherein when setting the controller 160 to direct pressurized water to the first type of discharge ports, a bath jetting function is performed; wherein a second type of discharge ports is one or more small jets 144, and wherein when water is directed to the second type of discharge ports; and wherein the water distribution system selectively enables the bathing installation to perform at least two different functions using a single pump 147.
 Manchiraju does not disclose small jets being a246910 micro bubble jet. Attention is directed Cunningham et al. which teach micro bubble jets 124. It would have been obvious to one of skill in the art to employ micro bubble jets with Manchiraju system in 
Attention is directed to Hatley which teaches one or more valves 30 to configure water paths between the two or more types of discharge ports 28, 38 to selectively direct the pressurized water to the different ones of the types of discharge ports 28, 38. Therefore, it would have been obvious to one of skill in the art to employ one or more valves with Manchiraju in view of Hatley to selectively direct the pressurized water to the different ones of the types of discharge ports.
Regarding claim 10, the jets are electrically controllable by a controller or user interface panel.
Regarding claim 12, the first valve would be an open/close valve controllable to a closed position blocking water flow to the one or more bath jets or an open position allowing water flow to the one or more bath jets 144.
Regarding claim 17, a first type of the two or more discharge ports is selected from the group comprising the one or more bath jets 144 for performing the bath jetting function discharging pressurized water into the water reservoir of the walk-in bath tub installation and the one or more small jets 144 for performing the micro bubble jet function while discharging pressurized water into the water reservoir of the walk-in bath tub installation, and -7- 4878-6110-3622v1 2905975-000016 12/16/2021a second type of the discharge ports comprises a drain discharge port for discharging pressurized water from the water reservoir of the walk-in bath tub installation for rapid draining to a sanitary drain.
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 517-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.